Case: 10-51229       Document: 00512137050         Page: 1     Date Filed: 02/06/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 6, 2013
                                     No. 10-51229
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

HUGO ALBERTO RODRIGUEZ,

                                                  Petitioner-Appellant

v.

UNITED STATES OF AMERICA; WARDEN, REEVES COUNTY DETENTION
CENTER III; BUREAU OF PRISONS; ERIC H. HOLDER, JR., UNITED
STATES ATTORNEY GENERAL,

                                                  Respondents-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 4:10-CV-89


Before SMITH, DeMOSS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Hugo Alberto Rodriguez, federal prisoner # 79075-004, an alien against
whom the Bureau of Immigration and Customs Enforcement has issued a
detainer subjecting him to immediate removal from the United States upon
release from Bureau of Prisons (BOP) custody, appeals the denial of his 28
U.S.C. § 2241 petition challenging the BOP’s exclusion of him from


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 10-51229     Document: 00512137050       Page: 2   Date Filed: 02/06/2013

                                   No. 10-51229

rehabilitation programs and halfway houses. The petition is foreclosed by this
court’s decision in Gallegos-Hernandez v. United States, 688 F.3d 190, 192-93
(5th Cir.), cert. denied, 133 S. Ct. 561 (2012).
      AFFIRMED.




                                         2